SUMMARY ORDER

Petitioner Duminda Perera seeks review of a December 9, 2002 order of the BIA affirming a May 5, 1999 decision of the Immigration Judge (“IJ”) denying Per-era’s application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief. We assume familiarity with the facts, procedural history, and issues presented on appeal.
The IJ did not err in denying asylum or withholding of removal relief. The finding that Perera failed to produce sufficient, credible evidence of past persecution or a well-founded fear of future persecution “on account of race, religion, nationality, membership in a particular social group, or political opinion,” 8 U.S.C. § 1101(42), is supported by substantial evidence. See Ramsameachire v. Ashcroft, 357 F.3d 169, 177-78 (2d Cir.2004). As to the CAT claim, Perera’s failure to exhaust his administrative remedies precludes this Court from considering it. See 8 U.S.C. § 1252(d)(1); Foster v. INS, 376 F.3d 75, 77-78 (2d Cir.2005) (per curiam). For the same reason, we do not address Perera’s claim that he may qualify for relief under 8 U.S.C. § 1158(b)(3)(B).
We have considered Perera’s remaining arguments and find each of them to be without merit. The petition is DENIED.